Citation Nr: 1813123	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  99-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for psychosis, unspecified, mood disorder, posttraumatic stress disorder (PTSD) and personality disorder prior to December 29, 2004.

2.  Entitlement to an effective date prior to December 29, 2004, for the grant of total disability based upon individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based upon regular aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  The Veteran's VA claims file has since been transferred to the Regional Office (RO) in St. Petersburg, Florida.

In an August 2016 decision, the Board, in pertinent part, denied increased ratings for the Veteran's service-connected psychiatric disorder and entitlement to special monthly compensation (SMC).  The Board remanded the issue of an earlier effective date for TDIU. The Veteran appealed the denials.  In a September 2017 order, the United States Court of Appeals for Veterans' Claims (Court) granted a joint motion of the parties and vacated and remanded the claims of entitlement to an initial evaluation in excess of 30 percent for psychosis, unspecified mood disorder, PTSD and personality disorder prior to December 29, 2004 and entitlement to a special monthly compensation (SMC) based on regular aid and attendance/housebound status, back to the Board for action consistent with the joint motion.

The issue of entitlement to special monthly compensation (SMC) based on regular aid and attendance/household bound status, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if additional action is required on his part. 



FINDINGS OF FACT

1.  Prior to December 29, 2004, the Veteran's service-connected psychiatric disability has been manifested by symptoms which best approximate occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

2.  The evidence indicates that the Veteran is unemployable due to his service-connected disabilities prior to December 29, 2004. 


CONCLUSIONS OF LAW

1.  Prior to December 29, 2004, the criteria for the assignment of a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected psychiatric disorder have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to TDIU for the period prior to December 29, 2004 have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S.1696 (2009).  Thus, adjudication of the claims decided herein at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121(1991).  A VA examination provided in March 2009 included a review of the claims file and the evaluation is considered adequate.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

To begin, the Veteran asserts that his current disability evaluation of 30 percent for an acquired psychiatric disorder, prior to December 29, 2004, is not indicative of the severity of his psychiatric symptoms.  By way of history, the issues of entitlement to service connection for a psychiatric disorder, as well as entitlement to TDIU, were remanded by the Board for further development in March 2010.  The Veteran's psychiatric claim was granted by the Appeals Management Center in January 2011, and initial evaluations of 30 and 70 percent were assigned effective October 23, 2003, and December 29, 2004, respectively.  TDIU was granted in the same decision, effective December 29, 2004. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

As pertinent herein, the rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV), and mental disorders are specifically rated under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440. 

The Veteran's currently-assigned rating of 30 percent, prior to December 29, 2004, is assigned when a psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided when a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when a psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

Period prior to December 29, 2004. 

After reviewing the evidence, the Board finds that the totality of the evidence supports the assignment of a 70 percent rating and no higher for this period.  

In an inpatient report from October 2003, at which time the Veteran was admitted for treatment for substance abuse, the Veteran complained of anxiety and panic symptoms, as well as severe guilt over miming a gun and pointing it at a medical student.  No behavioral problems were noted, however.  The Veteran was compliant with treatment, and his psychiatric symptoms were stable.  He denied suicidal or homicidal ideation.  His affect was constricted, and he was depressed.  He reported spending time alone in his room.  Grooming was adequate.  No psychomotor retardation was found, and the Veteran was cooperative with good eye contact.  He denied hallucinations.  A GAF of 56 was assigned. 

October 2003 VA treatment records indicated that the Veteran had depression and suicidal ideation.  More specifically, these records indicate that the Veteran had suicidal ideation with a plan to use a knife at home.  He had been admitted to the hospital because he was suicidal.  The Veteran stated that he felt safer in the hospital than at home. 

A November 2004 private report indicated that the Veteran was mentally sound, alert, active, and oriented to time.  He was coherent, and he denied suicidal thoughts. 

In a December 2004 VA treatment note the Veteran was admitted to the hospital.  He experienced anxiety, nervousness, trouble with falling asleep and hallucinations.  

There are various treatment records demonstrating different levels of psychiatric impairment.  The October 2003 VA treatment record shows that the Veteran had suicidal ideation and had an active plan to use a knife at home. The November 2004 treatment note shows the Veteran was alert and denied any suicidal thoughts.  Nevertheless, the Veteran's symptoms are best represented by a 70 percent rating based on suicidal ideation with a specific plan.  Resolving reasonable doubt in favor of the Veteran, a 70 percent rating is warranted.  

The Board notes that for a 100 percent rating, the evidence must show that the Veteran's has symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger to hurting self or others, inability to perform daily activities, disorientation to time or place; memory loss of close relatives, own occupation or own name or other symptoms approximating such a level of impairment.  The Board notes that, overall, the Veteran's manifestations of his psychiatric disorder do not demonstrate total occupational and social impairment.  He retains some social relationships, with family.  While certainly impaired due to his psychiatric disorder, his symptoms are most representative of impairment which merits a 70 percent evaluation.  The Veteran does not warrant the next higher rating which is 100 percent.  

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU prior to December 29, 2004.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b). 

After review of the record the Board determines that TDIU is warranted from October 23, 2003.  In this decision the Board granted an increased rating for the Veteran's psychiatric disability for the period prior to December 29, 2004, to 70 percent.  He is also service connected for atrial fibrillation, evaluated as 30 percent disabling.  Therefore he meets the scheduler requirements for TDIU.  

In a December 2003 private medical assessment, diagnoses were cardiac arrhythmia and psychiatric disorders.  It was noted that the Veteran would not be able to do prolonged or stressful work and, due to mental health problems, social interactions are restricted, with possible poor interaction with co-workers.

In a letter dated December 2004, a private medical report by Dr. J.M stated that the Veteran's psychiatric disorders have prevented the Veteran from gaining any substantial gainful employment since 2003. 

In a January 2003 VA outpatient report the physician indicated that given the Veteran's mental health problems and other medical problems it was doubtful he would be able to maintain gainful employment . Also a private report from February 2003 notes that cardiac arrhythmias, as well as several acquired psychiatric disorders, precluded the Veteran from prolonged or stressful work.  

A December letter from Dr. J.M. indicated that the Veteran was unemployable since at least 2003.

The evidence shows that the Veteran is unemployable because he is unable to secure employment due to his psychiatric condition  as shown by the January 2003 VA outpatient report stating it is doubtful that the Veteran would maintain gainful employment and February 2003 private report indicating that cardiac arrhythmias, as well as several acquired psychiatric disorders, precluded the Veteran from prolonged or stressful work.  Therefore resolving reasonable doubt in favor of the Veteran, the Board grants an earlier effective date for TDIU because the evidence shows that the Veteran is unable to sustain any meaningful employment because of his service-connected disabilities as of October 23, 2003. 

Although the evidence shows the symptoms of the Veteran's psychiatric disorders and cardiac arrhythmia rendered him unemployable before the effective date of October 23, 2003, the Board cannot grant TDIU prior to that date because the Veteran was not service connected for a psychiatric disorder prior to October 23, 2003.  Prior to that date the Veteran was only service connected for heart disease at 10 percent disabling which is not shown to have rendered him unemployable.  Therefore TDIU cannot be granted prior October 23, 2003. 


ORDER

From October 23, 2003 to December 28, 2004, a 70 percent rating, but no higher, for the service-connected psychiatric disorder is granted, subject to the regulations governing the payment of monetary awards. 

The criteria for TDIU effective October 23, 2003 to December 28, 2004 is granted, subject to the regulations governing the payment of monetary awards.  


REMAND

The Veteran has never been afforded an evaluation for special monthly compensation.  In a letter dated December 2017 by the Veteran's attorney, he stated that the Veteran's daughter has moved into the Veteran's home.  The Veteran's daughter has been assisting him with his daily needs, including doctor's appointments.  In an April 2014 VA treatment note it shows that the Veteran is unable to manage his own funds due to a serious mental condition. Given this evidence tending to indicate that the Veteran requires some level of assistance from others a current aid and attendance examination is required to make a determination in this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA and non-VA treatment records. 

2.  Following completion of the above, schedule the appellant for a VA SMC aid and attendance/housebound examination to determine whether he is in need of aid and attendance or whether he is housebound.  All indicated studies should be performed.

The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance from another individual. The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment. The examiner should provide supporting rationale for any opinion reached. If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

It is important to note that the examiner should only ascertain if the Veteran meets the medical criteria for aid and attendance or is housebound based on his service-connected disabilities alone. His nonservice-connected disabilities and should not be considered or discussed. 

The examiner should also indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is housebound.  The examiner should discuss whether the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises and it is reasonably certain that the disabilities will continue throughout his lifetime.

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. If the determination remains unfavorable to the Veteran, he and his accredited representative should then be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


